Citation Nr: 0529486	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-03 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1942 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2005.  A transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a single service-connected disability, 
residuals of duodenal ulcer with subtotal gastrectomy, rated 
as 60 percent disabling.  

3.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  See 
38 U.S.C.A. § 5107(b). 

In this case, the veteran has a single service-connected 
disability, residuals of duodenal ulcer with subtotal 
gastrectomy, rated as 60 percent disabling.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disability.  

The veteran generally alleges that he is unable to work 
largely because of the vomiting associated with the service-
connected disability.  During the June 2004 VA general 
medical examination, the veteran described vomiting about 
five to six times a week for the past three to four years.  
He related that he had to call in sick while vomiting.  
During the Travel Board hearing, the veteran testified that 
he vomited 10 to 12 times a week, depending on what he ate.  
He asserted that he vomited so frequently, often without 
warning, that he was unable to work.  The veteran also 
related that he had anemia, which caused significant fatigue 
on a daily basis, if he did not take his medication.    

Review of VA medical records confirms the assessment of 
anemia associated with his service-connected disability.  
However, notes dated in February 2002, July 2002, June 2003, 
December 2003, June 2004, August 2004, September 2004, 
November 2004, January 2005 all reflect that the veteran 
denied symptoms including nausea or vomiting.  In fact, VA 
medical records fail to reveal any significant complaint or 
treatment for the service-connected residuals of duodenal 
ulcer.  Such medical findings weigh heavily against this 
claim.   

On the other hand, VA medical evidence of record shows that, 
in addition to his service-connected disability, the veteran 
has multiple significant nonservice-related medical problems.  
Records dated in February 2002 indicate that the veteran was 
hospitalized in January 2002 for an exacerbation of 
congestive heart failure.  A VA physician's statement dated 
in May 2002 excuses the veteran from jury duty due to severe 
chronic obstructive pulmonary disease (COPD) and coronary 
artery disease.  Notes dated in July 2002 indicate that the 
veteran was recovering from aortocoronary bypass surgery.  In 
October 2002, he was hospitalized for bowel obstruction.  VA 
notes from June 2003 relate that the veteran had been treated 
at a private facility earlier that month for an acute 
myocardial infarction with catheterization and stent 
placement.  The veteran was admitted for treatment of a COPD 
exacerbation in May 2003 and for treatment of myocardial 
infarction in July 2003, September 2003, and December 2003.  
Diagnoses on discharge from hospitalization in September 2004 
included coronary artery disease and chest pain, COPD 
exacerbation, other cardiac complaints, and inguinal hernia.  
Such post-service medical records, indicating severe 
nonservice-related disorders, weigh heavily against this 
claim as they indicate that the veteran does not work due to 
other problems unrelated to service. 

Based on this evidence, the Board cannot conclude that the 
veteran's service-connected disability, though clearly 
serious, renders the veteran unable to work.  The records of 
his medical treatment do not reflect reports of vomiting 
consistent with the veteran's statements and testimony.  The 
Board finds that the veteran's reports provided in the course 
of medical treatment are particularly probative.  The Board 
has a duty to analyze the credibility and probative value of 
the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
addition, VA medical records reflect multiple non-service-
connected disabilities that have required numerous 
hospitalizations in recent years, which clearly affect the 
veteran's ability to work (beyond the veteran's age).  
Accordingly, the Board finds that the preponderance of the 
evidence is against an award of TDIU.  38 C.F.R. § 4.3.  The 
appeal is denied.      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002, February 2003, and January 2005, as well 
as information provided in the August 2002 rating decision 
and February 2004 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
February 2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided initial VCAA notice 
in May 2002, before the August 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although it supplemented the original letter with 
correspondence dated in February 2003 and January 2005, there 
is no indication or allegation that doing so resulted in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  In addition, the January 
2005 VCAA letter specifically asks the veteran to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and a relevant medical 
examination.  Although the RO has queried the veteran about 
private treatment, the veteran has not identified or 
authorized the release of any private medical evidence 
relevant to his appeal.  The Board is therefore satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to TDIU is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


